Electronically Filed
                                                         Supreme Court
                                                         SCPW-17-0000514
                                                         25-JUL-2017
                                                         10:04 AM

                            SCPW-17-0000514

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    DVORAH M. MISHKIN, Petitioner,


                                  vs.


         COURT CLERK OF THE FAMILY COURT OF THE THIRD CIRCUIT,

                     STATE OF HAWAI#I, Respondent.



                          ORIGINAL PROCEEDING
                         (FC-D NO. 14-1-0274)

              ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

             Upon consideration of petitioner Dvorah M. Mishkin’s

petition for writ of mandamus, filed on June 27, 2017, the

documents attached thereto and submitted in support thereof, and

the record, it appears that the subject motion has been filed in

the record of Case No. 14-1-0274 and that petitioner fails to

demonstrate that she is entitled to indigent status before this

court.     Petitioner, therefore, is not entitled to the requested

writ of mandamus.     See Kema v. Gaddis, 91 Hawai#i 200, 204, 982
P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative
means to redress adequately the alleged wrong or obtain the

requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus and the related request for relief are denied.

          DATED: Honolulu, Hawai#i, July 25, 2017.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                    2